,,,   ·~
                                                                                                                                                              \0
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of 1



                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               v.                                       (For Offenses Committed On or After November 1, 1987)


                                   Miguel Aragon-Perez                                  Case Number: 3:19-mj-21709

                                                                                        Ellis M Johnston
                                                                                        Defendant's Attorney


      REGISTRATION NO. 84833298

      THE DEFENDANT:
       ISi pleaded guilty to count(s) 1 of Complaint
                                                        ~----=-----------------------~
           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                     Natnre of Offense                                                              Connt Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                    1

           D The defendant has been found not guilty on count(s)
                                                                                    ~-----------------~

           D Count(s)                                                                    dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                          ~ TIME SERVED                             D   -~---
                                                                                                                             days

           ISi Assessment: $10 WAIVED ISi Fine: WAIVED
           ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation@r,,removai-1v ?.. _f\-rn j o 1')
           13 ccrµrt recp\tµp;lends defendant be deported/removed with relative, \ \l'V\C\                      .<e           • charged in case
                \ \\'Y\J   cc.     I \U             .


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesda_y,_AP_ril 24, 2019
                                                                                     Date oflmposition of Sentence
                                 //,-"'--::?
       Received,,:::/(S/-
              ous·                             I            F~t~ED
                                                                                           ORABL'E ROBERT N. BLOCK
                                                                                         !TED STATES MAGISTRATE JUDGE
                                                             APR 2 4 2019
            ' Of        ISOUTH;,,;;:
                           CL.ER'{, I.I.".. [11'.;T;:ICT COURT
       Clerk s flee Copy BY          f.)k.Ti::CT OF CALIFORNIA
                                                          DEPUTY
                                                                                                                                    3:19-mj-21709
                                                '-----·--·~·--------·-~···-.-----
